Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 7/30/21.  As directed by the amendment, no claims have been amended, added, nor cancelled.  As such, claims 1-20 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed 7/1/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed-through reference is not being considered as an English language abstract or other type of explanation of relevance has not been provided.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyder et al. (2016/0279017) in view of Evans (2010/0010597) and Lee (2015/0272774).
Regarding claim 1, Hyder shows a ball roller assembly (see Fig. 1-7) which includes an outer sphere including a shell and a secondary cavity (see Fig. 1, outer sphere 106, Fig. 2, outer sphere 206, etc., para. 0016, the ball 106 is configured to be filled with a material that changes its thermal state to 
Regarding claim 2, the modified Hyder device is silent as to the outer sphere shell having first and second portions selectively attached via a mechanical connection; however, Lee teaches a similar device including an embodiment in which the outer sphere shell has first and second portions selectively attached via a mechanical connection (see Lee Fig. 1 and para. 0022, first and second portions 111 & 112 attached via matching threads).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hyder device’s outer shell to be two removably attached parts, as taught by Lee, in order to provide the ability to change/replace/re-heat or cool the inner sphere via mechanical connections known in the art.
Regarding claim 3, the modified Hyder device’s first portion of the shell includes a first hemisphere and the second portion of the shell includes a second hemisphere (see Lee Fig. 1 and para. 0022, hemispheres 111 & 112).
Regarding claim 4, the modified Hyder device’s outer sphere includes metal (see Hyder para. 0029).
Regarding claim 5, the modified Hyder device’s mechanical connection includes a threaded connection (see Lee para. 0022).
Regarding claim 6, the modified Hyder device‘s outer surface of each of the first and second inner spheres contacts an inner surface of the outer sphere when the inner spheres are positioned filled with a gel, liquid, and/or solid” and thus as it is ‘filled’ this inner element, modified in view of Evans to be a sphere, would contact the inner surface of the outer sphere; see also Evans Fig. 3-4).
Regarding claim 7, the modified Hyder device’s housing defines a primary cavity that retains a portion of the outer sphere (see Hyder Fig. 2, primary cavity 210); the housing includes a collar, a handle, and a coupling that enables selective coupling between the collar and the handle (see Hyder Fig. 2, collar 204, handle 202, coupling therebetween; Fig. 3 collar 304, handle 302 and coupling 314); the collar includes a ring having a first end and a second end (see Hyder Fig. 2 showing ring of the collar, first end at the lower end of 204 in this figure, second end being the opposite, see Fig. 3 showing similar collar with the ball extending out of the first end with opposite second end to the collar 304); the first end of the collar defines a circular opening having a diameter that is less than a diameter of the outer sphere such that a portion thereof protrudes from the housing when the outer sphere is positioned in the primary cavity (see Hyder Fig. 2 and 3 for example); the second end of the collar is attachable to the handle (see Hyder Fig. 3 for example); and the handle supports the outer sphere and retains the outer sphere against the circular opening of the first end of collar (see Fig. 3 and para. 0022 for example, complementary threading structure 314).  
Regarding claim 8, the modified Hyder device’s first and second inner spheres are made of or includes a thermally sensitive material having a high specific heat capacity (see Hyder para. 0016-0017).
Regarding claim 9, the modified Hyder device’s thermally sensitive material of the first sphere includes a gel with a changeable thermal state that includes a cooled thermal state (see Hyder para. 0016-0017).
Regarding claim 10, the modified Hyder device’s thermally sensitive material of the second sphere includes a gel with a changeable thermal state that includes a heated thermal state (see Hyder para. 0016-0017).

Regarding claim 12, the use of the Hyder device includes changing a thermal state of an inner element (see para. 0016-0017 which discloses an inner element within the outer sphere which is of a material that changes its thermal state for a therapeutic benefit, see para. 0017, 0039 as well for the act of changing the thermal state); positioning the inner element within a secondary cavity of a shell of an outer sphere (see Fig. 2, outer sphere 206, Fig. 3 outer sphere 306, para. 0016-0017 which discloses an inner element within the outer sphere, thus the outer sphere including a cavity within/defined by its shell, para. 0016 “ball 106 may be filled with a gel, liquid, and/or solid that can be heated or chilled and thereafter resistant to further changes in temperature”, thus the filled gel, liquid, or solid is the inner element and is positionable within the cavity); placing the outer sphere in a primary cavity of a housing and coupling a collar of the housing to a handle of the housing to retain the outer sphere within the primary cavity of the housing (see Fig. 2 primary cavity 210 of housing 208, Fig. 3 housing 308; see Fig. 2, collar 204, handle 202, Fig. 3 collar 304, handle 302).  Hyder discloses an inner element that includes a changeable thermal state which is disposed within the secondary cavity of the outer sphere to enable thermal transfer from the inner element to the outer sphere (see para. 0016-0017, “ball 106 may be filled with a gel, liquid, and/or solid that can be heated or chilled and thereafter resistant to further changes in temperature”), but Hyder is silent as to the inner element explicitly being a sphere.  However, Evans teaches a similar device which includes an outer sphere and an inner sphere for a thermal massage (see Evans Fig. 3-4, outer sphere 12 and the inner sphere either of 15 or 16, see 0007, 0016, 0018-0019, and 0022 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hyder method’s inner element to be a sphere, as taught by Evans, in order to provide a desired shape for the inner element, a sphere, which would provide even heat transfer to the outer shell and therefore to the user.  The now modified 
Regarding claim 13, the modified Hyder method is such that wherein coupling the second portion of the shell of the outer sphere to the first portion of the shell of the outer sphere includes screwing the first and second portions of the outer sphere onto each other (see Lee Fig. 1 and para. 0022, first and second portions 111 & 112 attached via matching threads).
Regarding claim 14, the modified Hyder method is such that wherein coupling the collar of the housing to the handle of the housing includes coupling a ring having first and second ends to the handle of the housing (see Hyder Fig. 2 showing ring of the collar 204, handle 202, Fig. 3 collar 304 and handle 302 coupling 314; first end at the lower end of 204 in Fig. 2, second end being the opposite, see Fig. 3 showing similar collar with the ball extending out of the first end with opposite second end to the collar 304); the first end of the collar defines a circular opening having a diameter that is less than a diameter of the outer sphere such that a portion thereof protrudes from the housing when the outer sphere is located in the primary cavity (see Hyder Fig. 2 and 3 for example); the second end of the collar is configured to be attached to the handle (see Hyder Fig. 3 for example); and the handle supporting the outer sphere and retaining the outer sphere against the circular opening of the first end of the collar (see Fig. 3 and para. 0022 for example, complementary threading structure 314).  

Regarding claim 16, the modified Hyder method is such that wherein the placing the inner sphere comprising the thermally sensitive material within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere comprises placing an inner sphere containing a supersaturated solution of sodium acetate in water, sodium polyacrylate, a salt hydrate, a diethylene glycol, an ethylene glycol, an ammonium nitrate, a calcium ammonium nitrate, a paraffin, or urea within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere (see Hyder para. 0017, diethylene glycol, inner element modified to be an inner sphere in view of Evans).
Regarding claim 17, the modified Hyder method is such that wherein placing the inner sphere comprising the thermally sensitive material within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere comprises placing an inner sphere containing a gel that can be cooled and can cool the outer sphere within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere (see Hyder para. 0016-0017, inner element modified to be an inner sphere in view of Evans).
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyder in view of Evans.
Regarding claim 19, Hyder shows a ball roller assembly (see Fig. 1-7) which includes an inner element constructed from a thermally sensitive material (see para. 0016-0017, “ball 106 may be filled with a gel, liquid, and/or solid that can be heated or chilled and thereafter resistant to further changes in temperature”); an outer sphere constructed from a thermally conductive material (see Fig. 1, ball 106; Fig. 2 ball 206; Fig. 3 ball 306, etc.; see para. 0029, thermal-conductive material such as metal), the inner element disposed within a cavity of the outer sphere to facilitate thermal transfer between the inner element, the outer sphere, and a user of the ball roller assembly (see para. 0016-0017, “ball 106 may be filled with a gel, liquid, and/or solid that can be heated or chilled and thereafter resistant to further changes in temperature”, thus the filled gel, liquid, or solid is the inner element and it substantially fills the cavity); and a housing constructed from a thermally non-conductive material, the outer sphere disposed within the housing (see Fig. 1, housing 108, Fig. 2 housing 208, Fig. 3 housing 308).  Hyder discloses an inner element that includes a changeable thermal state which is disposed within the secondary cavity of the outer sphere to enable thermal transfer from the inner element to the outer sphere (see para. 0016-0017, “ball 106 may be filled with a gel, liquid, and/or solid that can be heated or .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyder and Evans as applied to claim 19 above, and further in view of Lee.
Regarding claim 20, the modified Hyder device’s outer sphere is selectively removable from the housing (see Hyder Fig. 2 and Fig. 3 and para. 0022, threading 314 which allows removable), but is silent as to the inner sphere being removable from the outer sphere; however, Lee teaches a similar device including an embodiment in which the outer sphere shell has first and second portions selectively attached via a mechanical connection (see Lee Fig. 1 and para. 0022, first and second portions 111 & 112 attached via matching threads).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hyder device’s outer shell to be two removably attached parts, as taught by Lee, in order to provide the ability to change/replace/re-heat or cool the inner sphere.

Response to Arguments
Applicant's arguments filed 7/30/21 have been fully considered but they are not persuasive.

Applicant’s argument that Evans does not teach or suggest a device that is used for massage purposes but rather teaches a reusable ice-pack/heat-pack which is merely placed on over the user’s body (see pg. 9-10 of the response) is not well-taken.  The American Heritage Dictionary defines the term ‘massage’ as ‘an act or instance of the therapeutic manipulation of body tissue’ and in view of this definition Applicant’s description of placing the Evans device over a user’s body and remaining stationary would be a massage as the user’s body tissue is manipulated via heat transfer.  Furthermore, none of the independent claims 1, 12, and 19 have any language recited regarding moving the device In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant’s argument that the term ‘manipulate’ is defined as “to move, arrange, operate, or control by the hands or another body part or by mechanical means, especially in a skillful manner” and that the mere placement of a reusable ice-pack/heat-pack on a body part does not amount to manipulation of body tissue, or a massage and therefore there would not have been reason for one of ordinary skill to consider the Evans device (page 9 of the response) is not well-taken.  Whether or not the Evans device is intended to merely be placed on a user’s body part or moved along a user’s body part (which Evans device is capable of doing) is not the reason for applying the Evans reference in the 103 combination as Evans was not relied upon for the teaching of moving a device along a body part of a user (Hyder discloses this in para. 0014-0015) and furthermore such language regarding moving the device along a body part is not found in the claims.  Hyder and Evans are analogous to one another as both are directed towards thermal therapy devices and the modification of Hyder in view of Evans would have been motivated for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785